DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 09/23/2021, the following represents the changes from the previous claims: Claims 1-4, 9, 11-14, and 17-19 were amended, Claims 5 and 6 were canceled, and claims 21 and 22 are new. Claims 1-4 and 7-22 are presented for examination. 

Claim Rejections - 35 USC § 112
2. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


3. 	Claims 1-4, 7-10, 21 and 22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 1 recites the limitations "the first end region of the lead line” in line 9 and “the second end region of the lead line" in lines 13-14.  There is insufficient antecedent basis for these limitations in the claim.
	b. Claim 21 recites the limitation “the lead line is attached to itself to form the first loop at and the second loop” in lines 1-2. It is unclear as to what is meant by “the first loop at and the second loop”. The claim appears to contain a typographical error.
	c. Claim 22 recites the limitation “the lead line is attached to itself to form the first loop at and the second loop” in lines 1-2. It is unclear as to what is meant by “the first loop at and the second loop”. The claim appears to contain a typographical error.
	d. Claims 2-4 and 7-10 are rejected as depending upon a rejected claim.

4. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1-4 and 7-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Simmensen (US Patent Publication 2009/0071417) in view of Lynch (US Patent Publication 2015/0114311).  
	a. Regarding claim 1, Simmensen teaches an animal leash assembly, comprising a connection member 60 having an opening and configured to be coupled to an animal restraint 42 [half-ring 60 retains the leash 44 on the collar 42 [0060]]; a lead line 44 slidably positioned within the opening of the connection member 60 [leash 44 will slide relative to the collar 42 [0057]], wherein the lead line includes a first loop 56 and a second loop 58 on opposite sides of the connection member.
	Simmensen does not specifically teach a first stop portion slidably coupled to the first loop such that the first stop portion can slide around a length of the first loop configured to prevent the first end region of the lead line from sliding entirely through the opening of the connection member and a second stop portion slidably coupled along the second loop such that the second stop portion can slide around a length of the second loop configured to prevent the second end region of the lead line from sliding entirely through the opening of the connection member. Lynch teaches first stop portion 26 slidably coupled to first loop 22 such that the first stop portion can slide around a length of the first loop [end loop 22 would include an O-ring 26, which would allow the dog owner to secure an additional length of standard leash 25 (see FIG. 3) to strap 12 if required [0027]; FIGS. 1-2] configured to prevent the first end region of the lead line from sliding entirely through the opening of connection member 24 for the purpose of providing a stop portion slidably coupled to the loop that can slide around a length of the loop to allow the dog owner to secure an additional length of leash if required.
In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note in the combination of Simmensen and Lynch the first stop portion can slide around a length of the first loop and a second stop portion can slide around a length of the second loop.
	b. Regarding claim 2, Simmensen in view of Lynch teaches (references to Simmensen) the leash assembly of claim 1 first loop 56 and second loop 58. Simmensen does not specifically teach the first loop and second loop are removably coupled to the end regions.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the leash assembly taught by Simmensen in view of Lynch to include the first stop portion and second stop portion removably coupled to loops 56 and 58 because doing so would have provided for removing the the stop portions from the loops for easy replacement and maintenance and since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177,179.  
	c. Regarding claim 3, Simmensen in view of Lynch teaches (references to Simmensen) the leash assembly of claim 1 wherein lead line 44 includes first loop 56 configured for manual grasping and a second loop 58 [a first loop 56, and a second loop 58 [0058]] configured for manual grasping.
	d. Regarding claim 4, Simmensen in view of Lynch teaches (references to Simmensen) the leash assembly of claim 3 wherein first loop 56 and second loop 58 are sized to slide entirely through the opening [the first leash-receiving end 76 and the first stopping ring 70 are formed and dimensioned such that the first stopping ring 70 is not passable through the first leash-receiving end 76. The same relationship holds for the second leash-receiving end 78 and the second stopping ring 72 [0069]]. 
	e. Regarding claim 7, Simmensen in view of Lynch teaches (references to Lynch) wherein the opening has a maximum cross-sectional dimension, first stop portion 26 has at least one dimension greater than the maximum cross-sectional dimension of opening 24.  Please note in the combination of Simmensen and Lynch the second stop portion has at least one dimension greater than the maximum cross-sectional dimension of the opening. 
	f. Regarding claim 8, Simmensen in view of Lynch teaches (references to Lynch) the leash assembly of claim 1 wherein first stop portion 26 and second stop portion each comprise a D-ring. 
	g. Regarding claim 9, Simmensen in view of Lynch teaches (references to Simmensen) the leash assembly of claim 1, further comprising a first handle coupled to first loop 56 of lead line 44 and a second handle coupled to second loop 58 of lead line 44 [the leash having handles at both ends, abstract]. 
h. Regarding claim 10, Simmensen in view of Lynch teaches (references to Lynch) the leash assembly of claim 1 wherein first stop portion 26 is non-removably coupled to first end region of lead line 12 and wherein second stop portion is non-removably coupled to second end region of lead line 12. 
	i. Regarding claim 11, Simmensen teaches a leash assembly comprising connection member 60 configured to be coupled to animal restraint 42; and a lead line 44 slidably coupled to the connection member [the leash 44 will slide relative to the collar 42 until the second blocking portion 52 interferes with the half-ring 60 of the collar 42 [0060]], wherein lead line 44 includes first loop 56 and second loop 58, wherein lead line 44 is movable from a first position in which the first loop is positioned proximate to connection member 60 [leash 44 may be held either by the first end 46 (with the second blocking portion 52 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42) or by the second end 48 (with the first blocking portion 50 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42) [0060]] to a second position in which second loop 58 is positioned proximate to connection member 60 [A second blocking portion 52 is disposed on the leash 44 proximate the second end 48 [0055]; leash 44 will slide relative to the collar 42 until the second blocking portion 52 interferes with the half-ring 60 of the collar 42 [0060]]. 
26 slidably coupled along a length of first loop 22 [end loop 22 would include an O-ring 26, which would allow the dog owner to secure an additional length of standard leash 25 (see FIG. 3) to strap 12 if required [0027]; FIGS. 1-2] for the purpose of providing a stop portion slidably coupled to the loop that can slide around a length of the loop to allow the dog owner to secure an additional length of leash if required.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the leash assembly taught by Simmensen to include a first stop portion slidably coupled along a length of the first loop and a second stop portion slidably coupled along a length of the second loop because doing so would have provided a stop portion slidably coupled to the loop that can slide around a length of the loop to allow the dog owner to secure an additional length of leash if required and since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note in the combination of Simmensen and Lynch the first stop portion is slidably coupled along a length of the first loop, and a second stop portion slidably coupled along a length of the second loop.
j. Regarding claim 12, Simmensen in view of Lynch teaches (references to Lynch) the leash assembly of claim 11 wherein first stop portion 26 is configured to prevent first loop 22 of lead line 12 from sliding entirely through connection member 24. Please note in the combination of Simmensen and Lynch the second loop of lead line includes a second stop portion configured to prevent second loop of lead line from sliding entirely through connection member. 
	k. Regarding claim 13, Simmensen in view of Lynch teaches (references to Simmensen) the leash assembly of claim 11 wherein lead line 44 is attached to itself to form first loop 56 [loops 56 and 58 may be formed by any convenient means of attaching leash material to itself [0061]] and second loop 58 wherein first loop 56 is configured to be grasped by a handler in the first position, and second loop 58 is configured to be grasped by the handler in the second position [the leash having handles at both ends, abstract; the leash 44 may be held either by the first end 46 or by the second end 48 [0060]]. 
56 of lead line 44 [first blocking portion 50 is disposed on the leash 44 proximate the first end 46 [0055]], and second loop 58 of lead line 44 [A second blocking portion 52 is disposed on the leash 44 proximate the second end 48 [0055], and connection member 60. Lynch teaches first stop member 26 is sized and shaped to prevent first loop 22 from sliding entirely through connection member 24. Please note in the combination of Simmensen and Lynch the second stop member coupled to a second loop of the lead line is sized and shaped to prevent second loop from sliding entirely through connection member.
m. Regarding claim 15, Simmensen in view of Lynch teaches (references to Lynch) the leash assembly of claim 14 wherein first stop member 26 abuts connection member 24 in the first position and wherein second stop member abuts connection member in the second position.  
n. Regarding claim 16, Simmensen in view of Lynch teaches (references to Lynch) the leash assembly of claim 14 the leash assembly of claim 14 having first stop member 26, first loop 22, a second stop member, and a second loop. Lynch further teaches first stop member 26 comprises a first D-ring with a first slot configured to slidably receive a portion of first loop 22 and second stop member  comprises a second D-ring with a second slot configured to slidably receive a portion of second loop.
o. Regarding claim 17, Simmensen in view of Lynch teaches (references to Simmensen) the leash assembly of claim 11 wherein in the first position first loop 56 of lead line 44 is positioned at least partially within connection member 60 [leash 44 may be held either by the first end 46 (with the second blocking portion 52 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42) or by the second end 48 (with the first blocking portion 50 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42) [0060]] and in the second position second loop 58 of lead line 44 is positioned at least partially within connection member 60 [A second blocking portion 52 is disposed on the leash 44 proximate the second end 48 [0055]; leash 44 will slide relative to the collar 42 until the second blocking portion 52 interferes with the half-ring 60 of the collar 42 [0060]].
	p. Regarding claim 18, Simmensen teaches a leash assembly comprising lead line 44 having first loop 56 and second loop 58 each configured to be grasped by a user [the leash having handles at both ends, abstract; the leash 44 may be held either by the first end 46 or by the second end 48 [0060]]; coupling means 60 for coupling lead line 44 to animal restraint 42 [half-ring 60 retains the leash 44 on the collar 42 [0060]] wherein lead line 44 is slidably coupled to coupling means 60 [the leash 44 will slide relative to the collar 42 until the second blocking portion 52 interferes with the half-ring 60 of the collar 42 [0060]]. 
	Simmensen does not specifically teach first stop means for preventing a first loop of the lead line  from disengaging the coupling means and a second stop means for preventing second loop of the lead line from disengaging the coupling means, a first stop means slidably positioned along a length of the first loop, and a second stop means slidably positioned along a length of the second loop. Lynch teaches first stop means for preventing a first loop of the lead line from disengaging the coupling means and a second stop means for preventing second loop of the lead line from disengaging the coupling means first stop portion 26 slidably positioned along a length of first loop 22 [end loop 22 would include an O-ring 26, which would allow the dog owner to secure an additional length of standard leash 25 (see FIG. 3) to strap 12 if required [0027]; FIGS. 1-2] for the purpose of providing a stop means slidably coupled to the loop that can slide around a length of the loop to allow the dog owner to secure an additional length of leash if required.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the leash assembly taught by Simmensen to include first stop means for preventing a first loop of the lead line  from disengaging the coupling means and a second stop means for preventing second loop of the lead line from disengaging the coupling means, a first stop means slidably positioned along a length of the first loop, and a second stop means slidably positioned along a length of the second loop because doing so would have provided a stop portion slidably coupled to the loop that can slide around a length of the loop to allow the dog owner to secure an additional length of leash if required and since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note in the combination of Simmensen and Lynch the first stop means is slidably positioned along a length of the first loop, and a second stop means is slidably positioned along a length of the second loop.
q. Regarding claim 19, Simmensen in view of Lynch teaches (references to Simmensen) the 56 of lead line 44 from disengaging coupling means 60 includes preventing first loop 56 from disengaging coupling means 60 when second loop 58 is pulled away from coupling means 60, and preventing second loop 58 from disengaging coupling means 60 includes preventing second loop 58 from disengaging coupling means 60 when first loop 56 is pulled away from coupling means 60 [leash 44 may be held either by the first end 46 (with the second blocking portion 52 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42) or by the second end 48 (with the first blocking portion 50 and half-ring 60 cooperating to prevent disengagement of the leash 44 from the collar 42) [0060]]. 
r. Regarding claim 20, Simmensen in view of Lynch teaches (references to Simmensen) the leash assembly of claim 18 wherein animal restraint 42 is an animal harness or animal collar [leash 44 is retained on the collar 42 [0055]].
	s. Regarding claim 21, Simmensen in view of Lynch teaches (references to Simmensen) the leash assembly of claim 1 wherein lead line 44 is attached to itself to form first loop 56 at and second loop 58.
	t. Regarding claim 22, Simmensen in view of Lynch teaches (references to Simmensen) the leash assembly of claim 18 wherein lead line 44 is attached to itself to form first loop 56 at and second loop 58.

Response to Arguments
7.	Applicant’s arguments from the response filed on 09/23/2021 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 09/23/2021, see pages 9-10, with respect to the rejection of claims 1, 11, and 18 under 35 U.S.C 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Lynch (US Patent Publication 2015/0114311).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643